DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 8 December 2020 (and reiterated on 29 March 2021) is acknowledged.  The traversal is on the ground(s) that both the method of claim 1 and the assembly of claim 13 involve the use of a control system operationally connected to the apply member drive and the receiving member drive for adjusting the ratio between the apply speed and the receiving speed for each pair of endpoints.  This is not found persuasive as the control system is not a common technical feature between the two claims; the method of claim 1 does not recite a step of using a control system to adjust the ratio.
	Regarding the applicant’s argument in the reply filed on 29 March 2021 that claims 1 and 13 are linked and that claim 13 should be prosecuted with claim 1, examiner notes that claim 13’s recitation of “an assembly for applying a tire component from an apply member onto a receiving member as claimed 
The requirement is still deemed proper and is therefore made FINAL.
	 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the outer trailing endpoints".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837).
Regarding claim 1, Janszen (Fig 1-9) discloses a method for applying a tire component (“breaker ply” (9)) from an apply member (“second conveyor” (3)) onto a receiving member (“building drum” (4)), wherein the tire component comprises a leading edge (“leading edge” (93)), a trailing edge (“trailing edge” (94)) and a first longitudinal edge and a second longitudinal edge (“longitudinal edges” (92 and 91, respectively)) extending between the leading edge and the trailing edge, wherein the method comprises the steps of;
a) receiving the tire component on the apply member (Fig 3, 8);
b) detecting a plurality of leading endpoints at the leading edge (Fig 8, [0077]) and detecting, from each leading endpoint, a trailing endpoint at the trailing edge that together with the respective leading endpoint forms a pair of endpoints (Fig 9, [0079])
c) determining a relative positioning between the leading endpoint and the trailing endpoint for each pair of endpoints ([0079]);
d) driving the apply member at an apply speed ([0068]) to transfer the tire component in a transfer direction onto the receiving member while driving the receiving member at a receiving speed ([0074], in that it is operated to convey the breaker ply onto the surface of the building drum (4)); and
e) splicing the trailing edge to the leading edge on a building drum ([0076]).
	While Janszen does acknowledge that control of the tire component length is necessary to ensure proper splice closure ([0080]), Janszen does not explicitly disclose that a ratio between the apply speed and the receiving speed is adjusted for each pair of endpoints during the transfer in step d) in the order in which said pairs of endpoints are spliced in step e) to improve the relative positioning of each pair of endpoints for splicing. However, it is well known in the art to adjust the speeds between an apply and a receiving member to improve the positioning of the trailing and leading edges (including all endpoints on both edges) by adjusting the speeds of the two members relative to each other. For 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the technique of adjusting the ratio of speed between the members of Janszen, as taught by either Miyamoto, Currie or Regterschot. One would have been motivated to do so to ensure accurate splicing or to adjust for changes in tire component lengths.
	Regarding claim 2, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the receiving member is the building drum (“building drum” (4)), wherein the building drum is rotated at the receiving speed ([0074]).
	Regarding claim 3, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the leading endpoints and the trailing endpoints are distributed over the leading edge and the trailing edge, respectively, with the same interval (Fig 9, 11C).
	Regarding claim 5, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that in situations where the leading endpoint and the trailing endpoint of at least one of the pairs of endpoints are spaced apart on the apply member in a lateral direction transverse or perpendicular to the transfer direction, the end points can be aligned with each other by lateral moving one member (“first conveyor” (2)) in relation to another member (“second conveyor” (3)) ([0079-80]). While Janszen does not explicitly teach that the adjustment of endpoints to each other happens between the building drum (4) and the second conveyor (3), Janszen does teach that the building drum (4) is also capable of transverse movement as to align with the second conveyor (3) 
	Regarding claim 6, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the tire component (“breaker ply” (9)) comprises a main part extending in a longitudinal direction between the leading end and the trailing end (Fig 8, 9), wherein the second longitudinal edge forms a leading tip (“leading tip” (95)) with the leading edge. Furthermore, as shown above by Miyamoto, Currie and Regterschot in the rejection of claim 1, it is well known in the art that the speed ratio during the transfer of the main part from the apply member onto the receiving member can be adjusted to splice the leading tip to the trailing edge of the tire component.
	Regarding claim 10, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the leading endpoints and the trailing endpoints are detected on the apply member (via a “line camera” downstream of from line camera (5), [0077])
	Regarding claim 11, modified Janszen teaches all limitations of claim as set forth above. Additionally, Janszen teaches that the apply member is an apply conveyor (“second conveyor” (3)).
	Regarding claim 21, Janszen (Fig 1-9, 11C) discloses a method for applying a tire component (“breaker ply” (9)) from an apply member (“second conveyor” (3)) onto a receiving member (“building drum” (4)), wherein the tire component comprises a leading edge (“leading edge” (93)), a trailing edge (“trailing edge” (94)) and a first longitudinal edge and a second longitudinal edge (“longitudinal edges” 
a) receiving the tire component on the apply member (Fig 3, 8);
b) detecting a plurality of leading endpoints at the leading edge (Fig 8, [0077]) and detecting, from each leading endpoint, a trailing endpoint at the trailing edge that together with the respective leading endpoint forms a pair of endpoints (Fig 9, 11C, [0079]) and that the leading endpoints and the trailing endpoints are distributed over the leading edge and the trailing edge, respectively, with the same interval (Fig 9, 11C).
c) determining a relative positioning between the leading endpoint and the trailing endpoint for each pair of endpoints ([0079]);
d) driving the apply member at an apply speed ([0068]) to transfer the tire component in a transfer direction onto the receiving member while driving the receiving member at a receiving speed ([0074], in that it is operated to convey the breaker ply onto the surface of the building drum (4)); and
e) splicing the trailing edge to the leading edge on a building drum ([0076]).
	Additionally, Janszen teaches that in situations where the leading endpoint and the trailing endpoint of at least one of the pairs of endpoints are spaced apart on the apply member in a lateral direction transverse or perpendicular to the transfer direction, the end points can be aligned with each other by lateral moving one member (“first conveyor” (2)) in relation to another member (“second conveyor” (3)) ([0079-80]). While Janszen does not explicitly teach that the adjustment of endpoints to each other happens between the building drum (4) and the second conveyor (3), Janszen does teach that the building drum (4) is also capable of transverse movement as to align with the second conveyor (3) ([0073]).  It is not necessary that the prior art suggest expressly or in so many words the changes or possible improvements the inventor made but that the knowledge be clearly present (In re Sernaker, 
	While Janszen does acknowledge that control of the tire component length is necessary to ensure proper splice closure ([0080]), Janszen does not explicitly disclose that a ratio between the apply speed and the receiving speed is adjusted for each pair of endpoints during the transfer in step d) in the order in which said pairs of endpoints are spliced in step e) to improve the relative positioning of each pair of endpoints for splicing. However, it is well known in the art to adjust the speeds between an apply and a receiving member to improve the positioning of the trailing and leading edges (including all endpoints on both edges) by adjusting the speeds of the two members relative to each other. For instance, Miyamoto teaches that to ensure that the ends of a tread are brought into alignment, the speeds of a drum and conveyor can be rotated at different speeds (C5 L12-16). Similarly, Currie also teaches that accurate splicing of a tire component can be accomplished by adjusting speeds between tire-component handling members (C1 L29-36, C2 L34-43). Also similarly, Regterschot teaches that to account for belt strip length variation due to steel cords within the tire component, the speed of the tire component handling members can be adjusted in relation to each other (C13 L15-27).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the technique of adjusting the ratio of speed between the members of Janszen, as taught by either Miyamoto, Currie or Regterschot. One would have been motivated to do so to ensure accurate splicing or to adjust for changes in tire component lengths.

	Regarding claim 23, modified Janszen teaches all limitations of claim 22 as set forth above. Additionally, Janszen teaches that equal lengths remain on either side of the trailing edge outside of the outer trailing endpoints (Fig 11C, with the outer trailing endpoints being considered as the top-most and bottom-most endpoints that are aligned with a leading endpoint, as indicated by the line connecting the endpoints in Fig 11C).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Janszen (US20160263847) in view of either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837) and further in view of Shimizu (US20040020584).
	Regarding claim 4, modified Janszen teaches all limitations of claim 2 as set forth above. Additionally, Janszen also teaches that the tire component has a length between the leading endpoint and the trailing endpoint of each pair of endpoints on the apply member (“Length” (L)). However, while modified Janszen does not explicitly teach that the length without adjustment of the ratio will either result in an overlapping splice, an open splice or a butt-splice on the building drum, wherein the ratio is specifically adjusted such that, during transferring one of the pair of endpoints, the drum speed is higher than the apply speed to avoid resulting in an open splice or that the drum speed is lower than the apply speed to avoid resulting in an overlapping splice, it is well known in the art to adjust the speeds to avoid both scenarios as shown in Shimizu. Shimizu teaches that during the tire component manufacture, it is 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to have the various adjustments of receiving member speed relative to the apply member speed, as shown to be well known in Shimzu, with modified Janszen. One would have been motivated to do so to minimize or remove gaps or overlaps in the tire component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janszen (US20160263847) in view of Miyamoto (US5292398) and either Currie (US5882457) or Regterschot (US5720837).
	Regarding claim 9, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Miyamoto teaches that the ratio between the apply speed and the receiving speed can be adjusted by adjusting the receiving speed (C5 L12-16).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen (US20160263847) with either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), in view of Sergel (US5582664).
	Regarding claim 7, modified Janszen teaches all limitations of claim 1 as set forth above. However, modified Janszen does not explicitly teach that the ratio between the apply speed and the receiving speed is adjusted when the trailing endpoints are transferred from the apply member onto the receiving member.

	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to adjust the speed ratio at the trailing endpoints in Sergel with modified Janszen. One would have been motivated to do so to ensure proper splicing.
	Regarding claim 8, modified Janszen teaches all limitations of claim 7 as set forth above. While modified Janszen does not explicitly state that the trailing endpoints are applied to the receiving member one by one, Examiner notes that as the tire component is transported longitudinally to the drum, the trailing endpoints would naturally be applied to the receiving member one by one (see edited Figure 8 below).

    PNG
    media_image1.png
    712
    514
    media_image1.png
    Greyscale
[AltContent: textbox (Edited Figure 8 of Janszen showing the progression of a tire component as it is applied to the building drum (4) (from top to bottom), with S being used as the point on the drum where the component would make contact with the drum.)]
	While Examiner notes that Sergel does not explicitly state that the speed is only adjusted between the applications of individual trailing endpoints, Sergel does teach that the speed ratio between the two members can be adjusted when the second half of the tire component (including when the trailing endpoints are being applied one by one) is being applied to the drum to ensure proper splicing (C5 L49 - C6 L5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Janszen (US20160263847) with either Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837), in view of Rey (US20110036485).
	Regarding claim 12, modified Janszen teaches all limitations of claim 1 as set forth above. However, modified Janszen does not teach that the apply member is a transfer drum. However, it is known in the art that tire components could be transported at different speeds via a transfer drum. For instance, Rey teaches a method for forming tire components on a receiving member (“building drum” (82)), where the apply member (“applicator roller” (62)), that is capable of being operated at different speeds ([0065]), is a transfer drum (Fig 9a-b). 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the transfer drum of Rey with modified Janszen. One would have been motivated to do so as it’s known that transfer drums can be used for applying tire components to building drums.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
	In response to applicant's argument that a combination of Ravat (US20130199697) with Janszen (US20160263847) would teach away from the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner notes that applicant’s arguments fail to specifically address why the cite prior art references, specifically Miyamoto (US5292398), Currie (US5882457) or Regterschot (US5720837) would not be combinable with Janszen, given that Janszen teaches the 
	Applicant argues that modified Janszen does not cover claim 21 in the case where the leading edge and the trailing edge are set to different lengths. Examiner disagrees, noting that while claim 21 does not require that limitation and claim 22 does (where a tire component has a trailing edge that has a longer length than the leading edge), Janszen teaches that such a tire component (Fig 11C) could still be accurately positioned and its leading and trailing edges spliced together (see 103 rejection for claim 22 as set forth above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749